Citation Nr: 1505566	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  09-18 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as due to service-connected hysterectomy with left oophorectomy. 

2. Entitlement to service connection for sinusitis, to include as due to service-connected duodenal ulcer and allergic rhinitis.

3. Entitlement to an initial compensable rating for migraine headaches.

4. Entitlement to an initial compensable rating for allergic rhinitis.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1978 to April 1981, from July 1985 to July 1988 and from September 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and an April 2012 rating decision from the RO in Baltimore, Maryland.  Jurisdiction is with the RO in Baltimore, Maryland.

In pertinent part, the May 2007 rating decision denied service connection for a back disability.  The April 2012 rating decision denied service connection for sinusitis and granted service connection for migraine headaches and allergic rhinitis, assigning noncompensable ratings for each disability, effective July 22, 2011.

Thereafter, in a May 2014 rating decision, the RO denied service connection for a low back disability to include as secondary to service-connected hysterectomy with left oophorectomy due to endometriosis to include pelvic pain.

The Veteran testified before the undersigned at a Board hearing in December 2014.  A transcript of the hearing has been reviewed and associated with the claims file.

The issues of entitlement to service connection for a low back disability and for sinusitis and entitlement to an initial compensable rating for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's service-connected allergic rhinitis has not been manifested by polyps, greater than 50 percent obstruction of nasal passages on both sides, or complete obstruction on one side.


CONCLUSION OF LAW

The criteria for a compensable rating for allergic rhinitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded a VA examination in connection with her claim.  This examination is adequate for the purposes of the instant matter adjudicated herein, as it was based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Lastly, the United States Court of Appeals for Veterans Claims (Court) has held that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The transcript of the December 2014 hearing reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) and has not identified any prejudice in the conduct of the Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria 

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's allergic rhinitis has been evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6522.  Under Diagnostic Code 6522, a 10 percent evaluation is assigned when there are no polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is assigned when there are polyps as well. Id.

Factual Background and Analysis

The Veteran contends that a compensable rating is warranted for her service-connected allergic rhinitis.

Private treatment records dated in April 2012 note a finding of chronic left-sided nasal obstruction of unclear etiology.  VA treatment records note a history of environmental allergies.

The Veteran was afforded a VA examination in February 2012.  The examiner noted a diagnosis of allergic rhinitis.  Physical examination did not demonstrate greater than 50 percent obstruction of the nasal passages or complete obstruction of one side of the nasal passage due to rhinitis.  There was no hypertrophy of the nasal turbinates and no nasal polyps noted on examination.

During the December 2014 Board hearing, the appellant reported that she has allergies to certain perfumes, strong smells, dogs, cats, foul smelling homes and pollen.  

After a review of the evidence, the Board finds that an initial compensable rating is not warranted for the Veteran's service-connected allergic rhinitis.  In this regard, polyps were not present and a greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side has not been shown.  While private treatment records indicate chronic left side nasal obstruction, the records do not suggest a complete obstruction of the left nasal passage.  

The Board also has considered whether the Veteran would be entitled to a higher rating under any other Diagnostic Codes.  However, the evidence of record does not show laryngitis, laryngectomy, pharynx injuries, or granulomatous rhinitis at any time during the pendency of the appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 6504-24 (2013).  Accordingly, a compensable evaluation is not warranted under alternate Diagnostic Codes.

In sum, the Board finds that, at no time during the pendency of this claim has the Veteran's allergic rhinitis warranted a compensable rating.  See Fenderson, 12 Vet. App. 119.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration 

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's allergic rhinitis for extra-schedular consideration.  The level of severity of the disability is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration.

VII. Total Disability Rating Based Upon Individual Unemployability (TDIU)

Finally, the Board notes that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable due to her service-connected allergic rhinitis.  During the December 2014 Board hearing, the Veteran reported that she is a nurse practitioner and has been employed by the VA since approximately 1994.  Therefore, remand or referral of this claim for consideration of entitlement to a TDIU is not necessary.


ORDER

Entitlement to an initial compensable rating for allergic rhinitis is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Low Back Disability

The Veteran contends that her low back disability is related to military service, including as to secondary to her service-connected hysterectomy with left oophorectomy.

The appellant was provided a VA examination in February 2012.  The examiner determined that her low back disability was less likely than incurred in or caused by military service.  The examiner confirmed this finding in an April 2012 addendum opinion.  

Thereafter, in an April 2014 VA examination, the examiner determined that the appellant's low back disability was less likely as not a result of her service-connected endometriosis.  

While the VA examiners determined that the Veteran's low back disorder was not related to military service and was not caused by her service-connected hysterectomy with left oophorectomy, the examiners did not provide an opinion regarding aggravation of the claimed low back disability by the service-connected hysterectomy with left oophorectomy.  Therefore, the Veteran must be provided a new VA examination in conjunction with her claim. 

Sinusitis

The Veteran was afforded a VA examination in February 2012, which was negative for a finding of sinusitis.  However, in a May 2012 private treatment record, a diagnosis of mild bilateral maxillary sinusitis with acute and chronic features was shown.  As there is a current diagnosis of sinusitis, an additional VA examination and etiological opinion should be obtained on remand.

Migraine Headaches

In a September 2014 statement, the Veteran indicated that her migraine headaches have worsened since her last VA examination.  The Board notes that the appellant's last VA examination was in February 2012, approximately three years ago.  The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).




Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of her low back disability.  The claims folder, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.

The examiner should answer the following questions:

a. Is it at least as likely as not (a 50 percent probability or more) that any low back disability was caused by the Veteran's service-connected hysterectomy with left oophorectomy? 

b. Is it at least as likely as not (a 50 percent probability or more) that any low back disability was aggravated by (i.e., permanently worsened beyond normal progression) the Veteran's service-connected hysterectomy with left oophorectomy?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.

c. Is it at least as likely as not (a 50 percent probability or more) that any low back disability is related to military service?

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

The examiner must also discuss all reports of low back pain note in the Veteran's service treatment records and the relationship, if any, to any diagnosed low back disability.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2. Schedule the Veteran for a VA examination to determine the etiology of her sinusitis.  The claims folder, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.

The examiner should answer the following questions:

a. Is it at least as likely as not (a 50 percent probability or more) that the Veteran's sinusitis was caused by her service- connected duodenal ulcer and allergic rhinitis? 

b. Is it at least as likely as not (a 50 percent probability or more) that the Veteran's sinusitis was aggravated by (i.e., permanently worsened beyond normal progression) her service-connected duodenal ulcer and allergic rhinitis?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.

c. Is it at least as likely as not (a 50 percent probability or more) that sinusitis is related to military service?

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

The examiner must specifically discuss the May 2012 private treatment record noting a diagnosis of sinusitis.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. Schedule the Veteran for a VA examination for the purpose of determining the current severity of her service-connected migraine headaches.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.  Any special tests deemed medically advisable should be conducted.  The examiner should specifically comment on the frequency of "characteristic prostrating attacks."

4. If any benefit sought on appeal remains denied; issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).	

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


